                                                                                 FILE D
                      IN THE UIYITED STATES DISTRICT COT]RT
                     FOR TIIE NORTIMRN DISTRICT OF ILLINOIS
                                                                                      MAY   2s Z0Zl4-
                                EASTERN          DIvrsIoN
                                                                              _grEHSUt:rBrR[yI8il;,
LAI\ICE DOLPH        SCOTT,                     )              CASE NUMBER
                                                )           1:21-cv- 01383
         Plainti ff, S elf- Represented,        )       ruRY TRIAL DEMANDED
                                                )
              -vs-                              )
                                                )   Harry D. Leinerweber, District Judge
LIIKE AIYDREW CASSON, ET. AL.,                  )    Suni R. Hariani, Magistrate Judge
                                                )
          Defendants.

    PLAINTIFF'S MOTION FOR JUDGMENT BY DEFAULT AGAINST
    DEFENDAIYTS LUKE AI\IDREW CASSON, AI\DREOU & CASSON,.
ELIZABETH A. GRANOF'F AI{D LAW OFFICE OF ELIZABETH A. GRANOFF
                 PURSUAITT rp FRCP RrrLE ssft)(l)

                                       INTRODUCTION


   COMES NOW United States Federal Govemment citizen, LANCE DOLPH SCOTT,

plaintifi self-represented, reserving all of my rights, and waiving none, ever, and submits

my motion forjudgment by default against defendants Luke Andrew Casson, Andreou &

Casson, Elizabeth     A.   Granoff, Law Offrce of Elizabeth A. Granoff pursuant to frcp rule

55(bX1) seeking of this Court, by the Clerk, to enter Default Judgment against defendants

Luke Andrew Casson, Andreou            &   Casson, Elizabeth   A. Granoff   and Law Office of

Elizabeth   A. Granoff for their failure     to Appear after being served with Summons and

Complaint pursuant to frcp rule 55(a)(1).

                             PROCEDURAL BACKGROUND


   On or about the l7edayof March,Z\2l,pursuanttoRule a@)Q)Q) oftheFederal

Rules   of Civil   Procedure, via the U.S. Postal Service, I certified mailed a copy of my
verified complaint and      a copy this court's issued Summons to defendants Luke       Andrew

Casson, Andreou     &   Casson, Ltd.,Elizabeth   A. Granoffand the Law Office of Elizabeth A.

Granoff.

   On March 23,2021, the USPS effectuated service of the summons and verified

complaint upon defendants Luke Andrew Casson, Andreou & Casson, Elizabeth A.

Granoff and the Law Offices of Eliabeth A. Granoffat the office of record located

661 West Lake Street, Suite 2N, Chicago, Illinois 60601.

   I contend that   the particular set of defendant parties associated with this motion are   in

default for failure to file their required Appearance in response to the received Summons

and required Answer in response to the received verified complaint.

   I   now address my motion for judgment by default against defendant Luke Andrew

Casson, Andreou      &   Casson, Elizabeth A. Granofi and the Law Office of Elizabeth A.

Granoff

                                        ARGUMENT


   I, plaintiffScott contend that Default Judgment is warranted against defendants Luke

Andrew Casson, Andreou & Casson, Elizabth A. Granoff, and the Law Office           of

Elizabeth A. Granoffof the following reason.

                     Rule 55 of the Federal Rules of Civil Procedure, in
                     relevant part, states; (a) Entering a Default. When a
                     party against whom ajudgment for affirmative relief
                    is sought has failed to plead or ottrerwise defend
                    and that failure is shown by affidavit or otherwise
                    the clerk must enter the party's default.




                                                 ')
                  (b) Entering a Default Judgment
                     (1) BV the Clerk. If the plaintifPs claim
                         is for a sum certain 0r a sum that can
                         be made certain by computation, the
                         clerk - on the plaintiffs request, with
                         an affidavit showing the amount due-
                        enter judgment for that amount and
                        cost against a defendant who has been
                        defaulted for not appearing and who
                        is neither a minor nor an incompetent
                         person.

    The 12tr day of April,2A2l represented the expiration of the due date requiring the

defendants to file their respective appearances. As of the date of the filing this rule 55

(bxl) motion for default judgment, neither    has the defendants   filed their respective

appearances, nor has the defendants frle a frcp rule 6(b)(1) motion requesting extension

of time to file their respective appearanees pass the April 12, 2A21 deadline due date.

    The failure on the part of the defendants subject to this motion for default judgment to

file their required appearance should be interpreted   as the defendants not   disputing any of

the facts and not disputing the civil rights violations claims against them as set forth in

the verified complaint. Therefore, default judgment should be entered against the defend-

ants as detailed in the attached affidavit showing the   full amount per count due from the

particular set of defendants whom are the subject of this motion (See Exhibit A, attached

hereto).

    WHEREFORE, I, LANCE DOLPH SCOTT, plaintiff, self-represented request

that Default Judgment be entered against defendants Luke Andrew Casson, Anderoau             &

Casson, Elizabeth A. Granoffand the Law Offices of Elizabeth A. Granoff.



I




                                             J.
                                   Respectfully submitted




                                              :Lance   -   Dolph :Scott
                                            Plaintifl S elf-Represented




:Lance - Dolph :Scott
In care of 708 Sugar Creek Drive
Township of Joliet/Will County
Republic of Illinois [60433]
(81s) 768-7828




                                    4.
                        IN THE T]NITED STATES DISTRICT COURT
                       F'OR THE NORTHERI\ DISTRICT OF'ILLINOIS
                                        EASTERN DTVISION

LAIYCE DOLPH SCOTT,                            )             CASE NUMBER
                                               )           1:21-cv- 01383
          Plaintiff,   Se   lf-Repre sented,   )       ruRY TRIAL DEMANDED
                                                )
               -vs-                             )
                             )                      Harry D. Leinerweber, District Judge
LUKE ANDREW CASSON, ET. AL., )                       Suni R. Hariani, Magistrate Judge
                                                )
           Defendants.

   PLAINTIFF LANICE DOLPH SCOTT'S DELARATION FOR DEFAULT
              JUDGMENT PURSUANT TO FRCP RULE 55ftX1)

 I, Lance Dolph Scott, plaintiffself-represented declare if called upon could competently

testiff to the following claims from my own personal knowledge.

I am the plaintiff, self-represented in the above caption cause and the moving party for

this default judgment against defendants Luke Andrew         Casson, Andreou   &   Casson,

ElizabethA. Granofl and Law Offices of Elizabeth A. Granoff in reference to Counts IV

to VII of the verified complaint.

   I   am making this declaration to set forth the amount due per Count of the verified

complaint directed against defendants Luke Andrew Casson, Andreou & Casson,

ElizabethA. Granoff, and the Law Offices of Elizabeth Granoff

Count II Title 42 U.S.C. Section 1985(3) Conspiracy To Interfere With Rights
Defendant Luke Andrew Casson, Andreou & Casson, Elizabeth . GranoffLaw Office              of
Elizabeth A. Granoff
$25,000.00 Compensatory damages
$5,000.00 Discretionary damages
$5,000.00 General damages
$51000.00 Proximate damages
$75,000.00 Punitive damages
Count IV Negligent Breach of Fiduciary Drty, Defendant Luke Andrew Casson,
$250,000.00

Count V Conversion, Defendant Luke Andrew Casson, $2501000.00, along with a
reasonable interest owed on the wrongful cancelled $61000.00 second installment
payment from the Settlement which was wrongfully with held for twelve (12) years.

Count VI Breach of Contract and Covenant of Good Faith and Fair Dealings,
Defendant Luke Andrew Casson, $2501000.00

Count VII Punitive Damages, Defendant Luke Andrew Casson, $401000.00


2.   I, Lance Dolph Scott, declare under penalty of perjury under the Laws of the United

States of America that the amount of monies due         from defendant Luke Andrew   Casson,

Andreou & Casson, Elizabeth A. Grandoff, and the Law Offices of Elizabeth A. Granoff

as set forth in this declaration is true and correct.

FURTHER DECLARANT SAITH NOT:

Executed   on: A --2-%'-Z-\                              {fn*.--o- ,\                .='   --
                                                                   Declarant




                                               2.
